       Case 1:16-cr-00847-JGK Document 83 Filed 12/11/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                      16-CR-847 (JGK)
             -   against -
                                                            ORDER
ANIK ROY ET AL.,

                        Defendants.

JOHN G. KOELTL, United States District Judge:

     This Order is entered , pursuant to Federal Rule of Criminal

Procedure 5(f) and the Due Process Protections Act , Pub. L . No

116-182 , 134 Stat . 894     (Oct. 21, 2020), to confirm the

Government ' s disclosure obligations under Brady v . Maryland , 373

U. S. 83   (1963) , and its progeny , and to summarize the possible

consequences of violating those obligations .

     The Government must disclose to the defense all information

"favorable to an accused " that is "material either to guilt or

to punishment " and that is known to the Government .        Id . at 87 .

This obligation applies regardless of whether the defendant

requests this information or whether the information would

itself constitute admi s sible evidence .     The Government shall

disclose such information to the defense promptly after its

existence becomes known to the Government so that the defense

may make effective use of the information in the preparation of

its case .
         Case 1:16-cr-00847-JGK Document 83 Filed 12/11/20 Page 2 of 3



      As part of these obligations , the Government must disclose

any information that can be used to impeach the trial testimony

of a Government witness within the meaning of Giglio v . United

States , 405 U. S . 150 (1972) , and its progeny .                 Such informati o n

must be disclosed sufficiently in advance of trial in order for

the defendants to make effective use of it at trial o r at such

o ther time as the Court may order . 35

      The f o reg oi ng obligati o ns are co ntinuing o nes and apply t o

materials that become known to the Government in the future .

These obligations also apply to information that is otherwise

subject to disclosure regardless of whether the Gov ernment

credits it .

       In the e v ent the Government believes that a discl o sure

under this Order would compromise witness safety , vict i m rights ,

national security , a sensitive law - enforcement technique , or an y

other substantial government interest , it may apply to the Court

for a modification of its obligations , which may include in

camera review or withholding o r subjecting t o a pr o te c tive order

all or part of the information otherwise subject to disclosure . 36




35 This Or de r does not purport t o set fo r th an exhaustive list of the

Governme nt ' s d i scl os u re ob li gat ion s .
36 The Class i f ie d Inf o rmation Pr ocedu re s Act sets forth s ep ar ate proc edu res to

be followed in the event that th e Gove rnment bel i eves matters relating to
classifi e d information may aris e i n co n n e ction wit h the prosecution . See 18
U. S . C . app . 3 §§ 1 et seq .

                                             2
           Case 1:16-cr-00847-JGK Document 83 Filed 12/11/20 Page 3 of 3



         For purposes of this Order , the Government has an

affirmative obligation to seek all information subject to

disclosure under this Order from all current or former federal ,

state , and l ocal prosecutors , law enforcement officers , and

other officers who have participated in the prosecution , or

investigation that led to the prosecution , of the offense or

offense s with which the defendan t s are charged .

          If the Government fails to comply with this Order , the

Court , in addition to ordering production of the information ,

may :

   (1 )        specify the terms and conditions of such production ;

   (2)         grant a continuance ;

   (3)         impose evidentiary sanctions ;

   (4)         i mpose contempt or other sanctions on any lawyer
          responsible f or violations of the Go v ernment ' s disclosure
          obligations , or refer the matter to disciplinary
          authorities ;

   ( 5)        dismiss charges before trial or vacate a conviction
          after trial or a guilty plea ; or

    (6)        enter any o t her order that is just under the
          circumstances .


          SO ORDERED .

Dated: December 11, 2020
       New York, New York                        /s/ John G. Koeltl
                                                   John G. Koeltl
                                             United States District Judge




                                         3
